IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


   COMMONWEALTH OF PENNSYLVANIA,                 : No. 282 EAL 2021
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal from
                                                 : the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
   CALVIN ATKERSON,                              :
                                                 :
                     Petitioner                  :

   COMMONWEALTH OF PENNSYLVANIA,                 : No. 283 EAL 2021
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal from
                                                 : the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
   CALVIN ATKERSON,                              :
                                                 :
                     Petitioner                  :

   COMMONWEALTH OF PENNSYLVANIA,                 : No. 284 EAL 2021
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal from
                                                 : the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
   CALVIN ATKERSON,                              :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

    AND NOW, this 6th day of December, 2021, the Petition for Allowance of Appeal is DENIED.